Case 0:19-cv-61500-RKA Document 1 Entered on FLSD Docket 06/17/2019 Page 1 of 10



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                      FT. LAUDERDALE DIVISION

      DOUGLAS TAYLOR,

            Plaintiff,
      v.
                                                              CASE NO.:
      ALLY FINANCIAL, INC.,

            Defendant.
                                                        /

                                                  COMPLAINT

           1.      Unwanted “Robocalls” are the #1 consumer complaint in America today.

           2.      The people complaining about harassing robocalls is increasing at an alarming rate.

  In 2015, 2,125,968 complained to the Federal Trade Commission (FTC) and Federal

  Communications Commission (FCC), in 2016 this number was 3,401,614 2016 and in 2017 it was

  4,501,967.1

           3.      In May of 2019 alone, Americans were bombarded with a shocking 5.2 billion

  robocalls —an increase by an incredible 370% just since December 2015.2

           4.      Ally Financial, Inc., robocalled the Plaintiff approximately 100 times.

           5.      Ally Financial, Inc., has a corporate policy to robocall people thousands of times.

           6.      “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the scourge of

  modern civilization. They wake us up in the morning; they interrupt our dinner at night; they force

  the sick and elderly out of bed; they hound us until we want to rip the telephone out of the wall.’

  137 Cong. Rec. 30, 821 (1991).              Senator Hollings presumably intended to give telephone


  1
    It is important to recognize these merely reflect the number of individuals that complained to these agencies; the
  number of people that have been victimized by illegal robocalling abuse could be close to 100,000,000 in the last 3
  years
  2
    YouMail Robocall Index, available at http://RobocallIndex.com/
Case 0:19-cv-61500-RKA Document 1 Entered on FLSD Docket 06/17/2019 Page 2 of 10



  subscribers another option: telling the autodialers to simply stop calling.” Osorio v. State Farm

  Bank, F.S.B., 746 F. 3d 1242, 1256 (11th Cir. 2014). Despite the penalties put in place over 26

  years ago, robocall abuse continues to skyrocket.

         7.      Plaintiff, Douglas Taylor, alleges Defendant, Ally Financial, Inc., robocalled him

  more than 100 times in stark violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227

  et seq. (“TCPA”), and the Florida Consumer Collection Practices Act, Fla. Stat. § 559.55 et seq.

  (“FCCPA”).

         8.      Robocalls are very inexpensive to make. As was noted in a Senate hearing on the

  subject: “With such a cheap and scalable business model, bad actors can blast literally tens of

  millions of illegal robocalls over the course of a single day at less than 1 cent per minute.” Stopping

  Fraudulent Robocall Scams: Can More Be Done?: Hearing Before the Subcomm. on Consumer

  Prot., Prod. Safety, and Ins. of the S. Comm. on Commerce, Sci., and Transp., 113 Cong. 113-117

  (2013) (statement of Lois Greisman, Assoc. Director, Division of Marketing Practices, Bureau of

  Consumer Protection, Federal Trade Commission).

         9.      The TCPA was enacted to prevent companies like Ally Financial, Inc., from

  invading American citizens’ privacy and prevent illegal robocalls.

         10.     Congress enacted the TCPA to prevent real harm. Congress found that "automated

  or pre-recorded calls are a nuisance and an invasion of privacy, regardless of the type of call" and

  decided that "banning" such calls made without consent was "the only effective means of

  protecting telephone consumers from this nuisance and privacy invasion." Pub. L. No. 102-243,

  §§ 2(10-13) (Dec. 20, 1991), codified at 47 U.S.C. § 227; see also Mims v. Arrow Fin. Servs., LLC,

  132 S. Ct. 740, 744 (2012) (“The Act bans certain practices invasive of privacy”).



                                                     2
Case 0:19-cv-61500-RKA Document 1 Entered on FLSD Docket 06/17/2019 Page 3 of 10



         11.     According to findings by the FCC—the agency Congress vested with authority to

  issue regulations implementing the TCPA—such calls are prohibited because, as Congress found,

  automated or prerecorded telephone calls are a greater nuisance and invasion of privacy than live

  solicitation calls, and such calls can be costly and inconvenient. The FCC also recognized that

  wireless customers are charged for incoming calls whether they pay in advance or after the minutes

  are used.

                                    JURISDICTION AND VENUE

         12.     Jurisdiction and venue for purposes of this action are appropriate and conferred by

  28 U.S.C. §1331.

         13.     Violations described in the Complaint occurred while Plaintiff was in Pompano

  Beach, FL.

                                        FACTUAL ALLEGATIONS


         14.     Plaintiff is a natural person and citizen of the State of Florida, residing in

  Riverview, Florida.

         15.     Plaintiff is a “consumer” as defined in Florida Statute § 559.55(8).

         16.     Plaintiff is an “alleged debtor.”

         17.     Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F. 3d

  1265 (11th Cir. 2014); Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

         18.     Defendant is a corporation with its principal place of business in Detroit, Michigan,

  and conducts business in the State of Florida.

         19.     Defendant is a “creditor” as defined by Florida Statute § 559.55(5).

         20.     The debt that is the subject matter of this complaint is a “consumer debt” as defined

  by Florida Statute § 559.55(6).
                                                     3
Case 0:19-cv-61500-RKA Document 1 Entered on FLSD Docket 06/17/2019 Page 4 of 10



           21.   Plaintiff is the regular user and carrier of the cellular telephone number at issue,

  (954) 822-1138.

           22.   Plaintiff was the “called party” during each phone call subject to this lawsuit.

           23.   Defendant intentionally harassed and abused Plaintiff on numerous occasions by

  calling several times during one day, and on back to back days, with such frequency as can

  reasonably be expected to harass.

           24.   Defendant did not have the “express consent” of the Defendant to call his cell

  phone.

           25.   “Express consent” is narrowly construed by the Courts.

           26.   It is the Defendant’s burden to prove they had “express consent” per the TCPA to

  call the Plaintiff on his cell phone using an “automatic telephone dialing system” (ATDS).

           27.   It is the Defendant’s burden to prove they had “express consent” per the TCPA to

  call the Plaintiff on his cell phone using an ATDS for the account they were calling on.

           28.   Defendant was put on notice Plaintiff did not want the Defendant contacting him.

           29.   In or about August of 2017, Plaintiff began receiving calls from the Defendant

  regarding an alleged late payment on an auto loan that had been brought current by Plaintiff.

  Plaintiff advised the Defendant that he did not owe any payments on this loan, asked the Defendant

  not to call him anymore, but the Defendant continued to call and harass the Plaintiff for payments

  he did not owe.

           30.   Defendant did not have the express consent of the Plaintiff to call him on the

  account they called him on.




                                                   4
Case 0:19-cv-61500-RKA Document 1 Entered on FLSD Docket 06/17/2019 Page 5 of 10



         31.     Plaintiff expressly revoked any express consent Defendant may have mistakenly

  believed it had for placement of telephone calls to Plaintiff’s aforementioned cellular telephone

  number by the use of an ATDS or a pre-recorded or artificial voice.

         32.     Defendant attempted to collect a debt from the Plaintiff by this campaign of

  telephone calls.

         33.     Defendant made at least one call to (954) 822-1138.

         34.     Defendant made at least one call to (954) 822-1138 using an ATDS.

         35.     Defendant made at least twenty-fuve (25) calls to (954) 822-1138.

         36.     Defendant made at least twenty-five (25) calls to (954) 822-1138 using an ATDS.

         37.     Defendant made at least forty-five (45) calls to (954) 822-1138.

         38.     Defendant made at least forty-five (45) calls to (954) 822-1138 using an ATDS.

         39.     Defendant made at least eighty (80) calls to (954) 822-1138.

         40.     Defendant made at least eighty (80) calls to (954) 822-1138 using an ATDS.

         41.     Defendant made at least one hundred (100) calls to (954) 822-1138.

         42.     Defendant made at least one hundred (100) calls to (954) 822-1138 using an ATDS.

         43.     Each call the Defendant made to (954) 822-1138 in the last four years was made

  using an ATDS.

         44.     Each call the Defendant made to the Plaintiff’s cell phone was done so without the

  “express permission” of the Plaintiff.

         45.     Each call the Defendant made to the Plaintiff was made using an ATDS, which has

  the capacity to store or produce telephone numbers to be called, without human intervention, using

  a random or sequential number generator; and to dial such numbers as specified by 47 U.S.C §

  227(a)(1).

                                                  5
Case 0:19-cv-61500-RKA Document 1 Entered on FLSD Docket 06/17/2019 Page 6 of 10



          46.     Many of the calls at issue were placed by the Defendant using a “prerecorded

  voice,” as specified by the TCPA, 47 U.S.C. § 227(b)(1)(A), when the Plaintiff did not answer the

  phone and a voice mail message was left using a pre-recorded voice.

          47.     Plaintiff repeatedly requested the Defendant to stop calling       his cell phone,

  however, the Defendant continued to make calls.

          48.     Defendant has admitted to calling cell phones using an ATDS after that person

  asked for the calls to stop.

          49.     Plaintiff’s conversations with the Defendant putting them on notice that he did not

  want more phone calls were ignored.

          50.     Defendant has recorded at least one conversation with the Plaintiff.

          51.     Defendant has recorded numerous conversations with the Plaintiff.

          52.     Defendant has made approximately one hundred (100) calls to Plaintiff’s

  aforementioned cellular telephone number since in or about August of 2017 which will be

  established exactly once Defendant turns over their dialer records.

          53.     Despite actual knowledge of their wrongdoing, the Defendant continued the

  campaign of abusive robocalls.

          54.     Defendant’s phone calls harmed Plaintiff by wasting his time.

          55.     Moreover, "wireless customers [like Plaintiff] are charged for incoming calls

  whether they pay in advance or after the minutes are used." In re: Rules Implementing the TCPA

  of 1991, 23 FCC Rcd 559, 562 (2007). Defendant’s phone calls harmed Plaintiff by depleting the

  battery life on his cellular telephone, and by using minutes allocated to Plaintiff by his cellular

  telephone service provider.



                                                   6
Case 0:19-cv-61500-RKA Document 1 Entered on FLSD Docket 06/17/2019 Page 7 of 10



         56.     Defendant’s corporate policy and procedures are structured as to continue to call

  individuals like the Plaintiff, despite these individuals revoking any consent the Defendant may

  have mistakenly believed it had.

         57.     Defendant’s corporate policy and procedures provided no means for the Plaintiff to

  have his aforementioned cellular number removed from the call list.

         58.     Defendant has a corporate policy of using an ATDS or a prerecorded or artificial

  voice message to collect debts from individuals such as Plaintiff for its financial benefit.

         59.     Plaintiff expressly revoked any consent Defendant may have mistakenly believed

  it had for placement of telephone calls to Plaintiff’s aforementioned cellular telephone by the use

  of an ATDS or a pre-recorded or artificial voice immediately upon Defendant’s placement of the

  calls. Making money while breaking the law is considered an incentive to continue violating the

  TCPA and other state and federal statutes.

         60.     None of Defendant’s telephone calls placed to Plaintiff were for “emergency

  purposes” as specified in 47 U.S.C. §227(b)(1)(A).

         61.     Defendant violated the TCPA and FCCPA with respect to the Plaintiff.

         62.     Defendant willfully or knowingly violated the TCPA with respect to the Plaintiff.

                                                  COUNT I
                                           (Violation of the TCPA)

         63.     Plaintiff incorporates Paragraphs one (1) through sixty-two (62).

         64.     Defendant willfully violated the TCPA with respect to the Plaintiff each time they

  called the Plaintiff after he revoked his consent to be called by them using an ATDS or pre-

  recorded voice.




                                                    7
Case 0:19-cv-61500-RKA Document 1 Entered on FLSD Docket 06/17/2019 Page 8 of 10



         65.     Defendant knowingly violated the TCPA with respect to the Plaintiff, especially for

  each of the auto-dialed calls made to Plaintiff’s cellular telephone after Plaintiff revoked his

  consent to be called by them using an ATDS or pre-recorded voice.

         66.     Defendant, Ally Financial, Inc., repeatedly placed non-emergency telephone calls

  to the wireless telephone number of Plaintiff using an automatic telephone dialing system or

  prerecorded or artificial voice without Plaintiff’s prior express consent in violation of federal law,

  including 47 U.S.C § 227(b)(1)(A)(iii).

         67.     When Plaintiff would answer the Defendant’s calls, he would say ‘Hello?’ but

  threre would not be any live person on the line. After a pause, an agent would come on the line

  and say ‘Hello.’ This evidences that the Defendant was using a predicitive dialer to automatically

  place calls to Plaintiff’s cellular telephone. A predictive dialer constitutes an ATDS pursuant to

  the provisions of the TCPA.

         68.     On many calls where Plaintiff did not answer his phone, the Defendant used an

  artificial or pre-recorded voice to leave a message on his cellular phone. This conduct is unlawful

  and violates the TCPA whether or not the Defendant used an ATDS.

         69.     As a result of Defendant’s illegal conduct, Plaintiff suffered actual damages and,

  under § 227(b)(3)(B), is entitled to, inter alia, a minimum of $500.00 in damages for each such

  violation of the TCPA.

         70.     Plaintiff is also entitled to, and does, seek injunctive relief prohibiting Defendant,

  Ally Financial, Inc., from violating the TCPA in the future.

         WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

  judgment against Defendant for statutory damages, punitive damages, actual damages and any

  other such relief the court may deem just and proper.

                                                    8
Case 0:19-cv-61500-RKA Document 1 Entered on FLSD Docket 06/17/2019 Page 9 of 10



                                                COUNT II
                                        (Violation of the FCCPA)

            71.    Plaintiff incorporates Paragraphs one (1) through sixty-two (62).

            72.    At all times relevant to this action Defendant is subject to and must abide by the

  law of Florida, including Florida Statute § 559.72.

            73.    Defendant has violated Florida Statute § 559.72(7) by willfully communicating

  with the debtor or any member of his family with such frequency as can reasonably be expected

  to harass the debtor or his family.

            74.    Defendant has violated Florida Statute § 559.72(7) by willfully engaging in other

  conduct which can reasonably be expected to abuse or harass the debtor or any member of his

  family.

            75.    Defendant has violated Florida Statute § 559.72(9) by attempting to enforce a debt

  when Defendant knows that the debt is not legitimate or assert the existence of some legal right

  when Defendant knows that right does not exist.

            76.    Defendant’s actions have directly and proximately resulted in Plaintiff’s prior and

  continuous sustaining of damages as described by Florida Statute §559.77.

            WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

  judgment against Defendant for statutory damages, punitive damages, actual damages, costs,

  interest, attorney fees, enjoinder of future illegal conduct, and any other such relief the court may

  deem just and proper.




                                                    9
Case 0:19-cv-61500-RKA Document 1 Entered on FLSD Docket 06/17/2019 Page 10 of 10




                                     Respectfully submitted,

                                     Geoffrey E. Parmer, Esq.
                                     Geoffrey E. Parmer, Esquire
                                     Florida Bar No. 989258
                                     William “Billy” Peerce Howard, Esquire
                                     Florida Bar No. 0103330
                                     THE CONSUMER PROTECTION FIRM
                                     4030 Henderson Boulevard
                                     Tampa, FL 33629
                                     Telephone: (813) 500-1500 x206
                                     Facsimile: (813) 435-2369
                                     Geoff@TheConsumerProtectionFirm.com
                                     Billy@TheConsumerProtectionFirm.com
                                     Attorneys for Plaintiff




                                        10
